Citation Nr: 0212169	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-27 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO rating decision which denied 
service connection for hypertension and also denied service 
connection for a gastrectomy.  The RO later indicated that 
the latter issue involved whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a stomach disorder now claimed as gastrectomy.  At a 
January 1999 Board hearing, the veteran clarified that he 
never had a gastrectomy or other stomach operation, and thus 
this issue is characterized as whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a stomach disorder.  The Board remanded the 
case to the RO in May 1999 for additional development; 
another Board hearing was held in December 2000; and in March 
2001 the Board again remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Hypertension began years after the veteran's active duty 
and was not caused by any incident of service.

2.  A January 1985 unappealed RO decision denied a claim for 
service connection for a stomach disorder.  Evidence received 
since the January 1985 RO rating decision is cumulative or 
redundant of evidence previously considered, or it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
stomach disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  New and material evidence has not been submitted since 
the final January 1985 RO rating decision, and thus the claim 
for service connection for a stomach disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1973 to 
October 1975.  Service medical records show no complaints or 
findings of hypertension.  In August 1974 the veteran 
complained of abdominal pain and cramping on numerous 
occasions.  In September 1974 he complained of stomach pain, 
intermittent nausea, vomiting, and diarrhea, and the 
diagnosis was gastroenteritis and then later, possible 
enteritis.  In October 1974, he complained of abdominal pain, 
and the etiology of the pain was undetermined and lab work 
was normal.  In early November 1974 he was hospitalized for 
three days after complaining of abdominal pain for two weeks 
duration.  Abdominal examination and films were within normal 
limits, and immediately after hospitalization his symptoms 
ceased and he felt entirely normal.  The diagnosis was 
abdominal pain, probably functional.  In November 1974 he 
complained of stomach cramps and it was noted he had a 
history of workups for Addison's with negative results.  
Examination of the abdomen was negative, and the diagnosis 
was deferred because no disorder was recognized.  In March 
1975 he complained of abdominal pain and reported a history 
of ulcers.  The assessment was abdominal pain, unknown 
etiology.  In July 1975 he again complained of crampy 
abdominal pain for several months, and examination of the 
abdomen was negative.  In October 1975 he complained of 
stomach problems and abdominal discomfort, and it was noted 
that he had been previously evaluated, but no pathology was 
found.  On separation examination in October 1975 the 
veteran's blood pressure reading was 114/76.  He reported 
that his stomach kept bothering him and he did not know what 
it was.  On evaluation, his stomach and heart were found to 
be normal.

Post-service medical records show the veteran was 
hospitalized in July-August 1979 for treatment of injuries 
sustained in a vehicle accident.  X-rays of the abdomen were 
normal.  Blood pressure was 130/80.  The veteran reported a 
past history of Addison's disease.

By January 1985 rating decision the RO denied service 
connection for a stomach disorder including ulcer.

In May 1996 the veteran requested that his claim for service 
connection for gastrectomy be reopened.  

By June 1996 rating decision the RO denied service connection 
for hypertension and for a gastrectomy.  

Received in March 1997 from the veteran were several 
Authorizations for Release of Information in which he 
reported he was treated at the Washington, D.C. VAMC for 
hypertension and gastrectomy from October 1975 to the present 
and at P.G. Hospital for hypertension and gastrectomy in 
October 1996.  In May 1997 the veteran reported he was 
treated by Dr. Auster for 3 1/2 years, but that she had 
retired and her office location was run by Dr. Mamodesene.  
In July 1997, Dr. Auster notified VA that when she retired, 
all of her records were left with her successor, Dr. 
Mamodesene.  In September 1997 Dr. Mamodesene responded that 
he did not have the veteran's medical records.  

Received from P.G. Hospital were records from the veteran's 
admission in October 1996 showing that he was admitted for 
chest pain and his blood pressure on admission was 161/105.  
He reported a past medical history of hypertension.  The 
diagnosis was atypical chest pain, non-cardiac.  

In January 1999 the veteran testified at a Board hearing.  He 
said that he did not have any gastrointestinal symptoms prior 
to service, and that his symptoms of diarrhea and stomach 
cramps started before summer's end in 1974.  He was 
hospitalized in service, and claimed he was told he had 
symptoms of Addison's disease.  He also testified that one 
doctor told him he ate some uncooked pork or beef or 
something like that, and he estimated he was hospitalized for 
about 45 days at Kimbrough Hospital at Fort Meade.  He 
reported that he continued to have gastrointestinal symptoms 
throughout service, and that at discharge he complained of 
stomach problems.  He testified that his symptoms continued 
once he was out of service and that he went for treatment for 
stomach problems at the Washington, D.C. VAMC starting in 
November 1975.  He claimed he was told that his stomach was 
tender and he was given painkillers and Mylanta to take home.  
He testified that he was currently being treated for 
hypertension and gastric problems, but that no diagnosis had 
been provided.  He claimed he was first diagnosed with 
hypertensive problems about a year after he got out of 
service and he was treated with medication and took a stress 
test.  He testified that since then he was treated by Dr. 
Auster and at the Washington, D.C. VAMC for hypertension.  

In July 1999, a response was received from Kimbrough Army 
Hospital at Fort Meade, that the veteran's records had been 
sent to the National Personnel Record Center (NPRC).  

After several requests for records from the Washington, D.C. 
VA Medical Center dating back to October 1975, records were 
received which appear to be dated back to December 1976 only.  
In a medical record which appears to be dated in December 
1976, the veteran complained of stomach pains for a week and 
a half and reported he had occasional abdominal pain that 
occurred at anytime.  He reported a history of stomach ulcers 
in service.  No diagnosis was made related to his complaints 
of abdominal pain.  His blood pressure was 120/78.  In April 
1978 the veteran again reported having ulcers in service, and 
his blood pressure was 120/80.  The earliest medical record 
showing a history of hypertension is dated in 1996, and 
subsequent treatment records show that the veteran took 
medication for his hypertension.  Treatment records dated in 
1998 and 1999 showed that the veteran was treated for 
hypertension and also complained of abdominal pain on several 
occasions and work-ups were completed, but no diagnosis was 
made.

In December 2000 the veteran testified at another Board 
hearing.  He said that while he was in college from 1977 
through 1980 he played basketball and the team physician from 
Howard University Hospital apparently told him that his blood 
pressure was unstable.  He testified he was treated by Dr. 
Auster for five years and then a VA doctor took over and he 
was seen by a specialist because his blood pressure and 
stomach problems were related and his blood pressure was out 
of control.  He testified that he received treatment at a VA 
hospital for his hypertension and stomach disorder, and that 
he took medication for each.  He claimed that the stomach 
symptoms he was treated for in service were the same as the 
symptoms he experienced today.  He claimed that he was being 
treated for gastritis at the VA hospital.  

In January 2002 NPRC responded "not a matter of record" to 
the RO's request to furnish all available records from the 
veteran's hospitalization at Kimbrough Army Hospital (claimed 
to be 30 to 45 days beginning in November 1974).

Additional VA treatment records from 2000 to 2002 note 
various ailments including hypertension.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records on these 
issues have been obtained to the extent possible.  The 
veteran's representative's has requested an examination with 
opinion on whether the veteran's current stomach complaints 
are related to the in-service treatment.  However, there is 
no VA duty to provide a VA examination until after a 
previously denied claim has been reopened with new and 
material evidence.  As to the hypertension issue, a VA 
examination with opinion is not necessary, and there are no 
proven predicate facts from the time of service or for years 
later as would permit a doctor to give a competent medical 
opinion on a service nexus.  The Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied as to these claims.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection for Hypertension

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including hypertension, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records from the veteran's 1973-1975 active 
duty show no hypertension, and there is no evidence of such 
disease until many years after service.  The first medical 
evidence of hypertension is dated in 1996, and there is no 
medical evidence to link this condition to service.  Although 
the veteran has claimed that his hypertension is related to 
service, he is a layman and thus does not have competence to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The weight of the credible evidence demonstrates that 
hypertension began many years after active duty and was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

New and Material Evidence to Reopen Claim for 
Service Connection for a Stomach Disorder 

In an January 1985 rating decision, the RO denied service 
connection for a stomach disorder including ulcer.  The 
January 1985 RO decision is final, and the claim may be 
reopened only if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the RO in January 1985, the 
evidence on file included service medical records which 
showed only acute and transitory stomach problems, such as 
gastroenteritis or functional symptoms, during the veteran's 
active duty, and there was no evidence of a post-service 
stomach problem for years after service. 

Evidence submitted subsequent to the January 1985 RO rating 
decision includes some additional post-service medical 
records and the veteran's testimony and statements.  The 
treatment records show that the veteran was seen on several 
occasions from 1976 through 2002 complaining of abdominal 
pain or cramps, however, no diagnosis was made.  The Board 
finds that the medical evidence submitted since the January 
1985 RO rating decision is not new as it is cumulative of 
evidence previously considered.  Vargas-Gonzalez v. West 12 
Vet.App. 321 (1999).  The additional medical evidence does 
not provide competent medical evidence showing that the 
veteran has a current organic stomach condition and that such 
is related to service.  Such evidence is not material as it 
is not so significant that it must be consisered in order to 
fairly decide the merits of the claim.  The veteran's 
assertions that he has a stomach disability are also not 
material evidence, since he is a layman and has no competence 
to give an opinion on diagnosis or causation.  Espiritu, 
supra.

The Board concludes that new and material evidence has not 
been submitted since the January 1985 RO rating decision, and 
thus the claim for service connection for a stomach disorder 
is not reopened.  


ORDER

Service connection for hypertension is denied. 

The application to reopen the claim for service connection 
for a stomach disorder is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

